Van Wyck, J.
This action is brought for commissions for selling defendant’s farm, situated in Hew Jersey. The defendant’s defenses were that plaintiff did not bring about the sale; that he was the purchaser’s broker; that no agreement of employment was made, and, if any, that the same was not in writing, and was made in Hew Jersey, where a statute provides that a real-estate broker cannot recover unless the contract is in writing, and specifies the rate of commission; and that plaintiff was not the party in interest. The evidence clearly shows that, as to all of these defenses, disputed questions of .facts were raised. The trial judge, in a carefully considered charge, which, if anything, was too favorable to defendant, submitted all of these disputed questions of fact to the jury, whose verdict was for the plaintiff, and thus their findings were that plaintiff caused the sale; that he was employed by defendant, and not by the purchaser; that such employment was entered into in Hew Y ark; and that plaintiff was the party in interest. These findings are justified by the evidence, and no errors of law can be discovered.
The judgment must be affirmed, with costs. All concur.